Citation Nr: 0940616	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to October 1969 
and from February 1974 to February 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) St. Paul, Minnesota Regional Office 
(RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2008.


FINDING OF FACT

Though the Veteran's right knee is painful, he is not 
currently diagnosed as suffering from a right knee 
disability.  


CONCLUSION OF LAW

A claimed right knee condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran seeks service 
connection for a right knee condition.  The Veteran contends 
that his current right knee pain is related to an injury he 
sustained during his active duty service in the Navy.  His 
claim must be denied, however, as there is no objective 
evidence that he currently suffers from a diagnosed 
disability.  

First, the Board acknowledges that the Veteran injured his 
right knee in service.  The Veteran injured his knee in 
January 1969 during his first period of service.  The Veteran 
reported that he had run into a door, and his knee was tender 
and painful afterward.  A clinical record of that injury 
shows that the Veteran had full range of motion with his knee 
and no limitation regarding its use.  He was diagnosed as 
suffering from a contusion, but there is no record of further 
treatment for this injury.  

The Veteran suffered a more serious injury during his second 
period of service.  The Veteran was in a motorcycle accident 
in March 1975, sustaining injuries to his back and right 
knee.  The Veteran was hospitalized for his injuries.  Upon 
release, he was assigned to light duty, and he was 
specifically instructed not to climb stairs, run, lift heavy 
objects, or stand for long periods of time.  The Veteran was 
reexamined in June 1975.  The examiner at that time found 
that, with the exception of subjective reports of pain under 
the patella, the Veteran's right knee was normal.  The 
examiner diagnosed the Veteran as suffering from 
chondromalacia.  A February 1976 medical board examination 
found that the Veteran had full range of motion in both of 
his knees.  The examiner described the Veteran as being 
asymptomatic.  He was able to kneel and do deep knee bends 
without difficulty.  Accordingly, the Veteran was returned to 
regular duty.  

The Veteran testified before the undersigned Veterans Law 
Judge in a September 2009 hearing.  The Veteran described 
both his in-service injury and the symptoms of his current 
right knee condition.  The Veteran stated that he was riding 
his motorcycle when a car ran into him.  The Veteran was 
flipped onto the car, with his knee crashing through the 
windshield.  He described being treated in the hospital and 
his rehabilitation following the accident.  The Veteran also 
spoke about his current knee pain.  He described his knee as 
becoming painful after walking less than a mile.  He states 
that he goes down stairs gingerly, lest his knee buckle.  

Despite this in-service injury and the Veteran's complaints 
of pain, it has not been shown that the Veteran currently 
suffers from a diagnosed right knee disability.  The Veteran 
was afforded a VA knee examination in February 2007.  Though 
the examiner did not have the Veteran's complete service 
treatment records, he reviewed the other records in the file 
and noted the Veteran's description of his in-service 
accident.  The examiner wrote that the Veteran mildly favored 
his right leg when walking, but otherwise did not have any 
edema, weakness, tenderness or instability.  The Veteran 
lacked 5 degrees of flexion, (range of motion was from 0 to 
140 degrees),but there was no pain in motion, nor did pain 
develop after repeated motion.  The Veteran's knee x-ray was 
essentially normal, excepting a small foreign body in soft 
tissue of his distal thigh that is of no clinical or 
functional significance.  The examiner thus diagnosed the 
Veteran as suffering from right knee arthralgia with no 
significant pathology.  

In the September 2009 hearing, both the Veteran and his 
representative criticized this VA examination.  Both felt the 
examination was inadequate, as the examiner did not have the 
Veteran's complete service treatment records to review.  The 
Board acknowledges that, at the time of the February 2007 
examination, the examiner did not have the Veteran's complete 
service treatment records.  This is ultimately nonprejudicial 
for two reasons.  First, the examiner found that the Veteran 
was not suffering from a compensable disability.  This alone 
prevents a finding of service connection, and nothing in the 
Veteran's service treatment records could remedy this.  
Secondly (and more importantly), the examiner provided an 
addendum to his findings in October 2008, at which time he 
did review the Veteran's complete records.  His review of 
these records did not change his impression.  The examiner 
wrote that as there are symptoms of pain but no objective 
clinical evidence of disease or pathology of the right knee, 
he could not diagnose the Veteran as suffering from anything 
other than arthralgia.

Though the Veteran has stated that his right knee is painful, 
pain alone is not a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Further, while the Veteran has 
made numerous statements regarding his right knee pain, his 
statements alone cannot serve as the basis for finding 
service connection.  The Board will accept the Veteran's 
contentions as to his symptoms, but the Veteran is not 
competent to testify as to the etiology of his claimed 
disability.  To the extent that the Veteran speaks to the 
diagnosis and causation of his right knee pain, the Board 
finds that he is not competent to do so and will not consider 
his testimony for these purposes.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is 
not currently diagnosed as suffering from a right knee 
disability, the Board concludes that a claimed right knee 
condition was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records.  The Veteran did not 
identify any VA or private treatment records for the RO to 
obtain.  The Veteran was afforded a VA compensation and 
pension examination.  The Veteran requested and testified at 
a Travel Board hearing.  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  




ORDER

Service connection for a right knee condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


